UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2099


DONNA L. ISAAC,

                  Plaintiff - Appellant,

             v.

CNX GAS COMPANY, LLC; SAUNDERS STAFFING, INC.,

                  Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:07-cv-00722)


Submitted:    February 11, 2009             Decided:   March 18, 2009


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donna L. Isaac, Appellant Pro Se.    Joseph Anthony Curia, III,
STEPTOE & JOHNSON, LLP, Charleston, West Virginia; Lawrence
Morhous, BREWSTER, MORHOUS & CAMERON, Bluefield, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donna L. Isaac appeals from the district court’s order

and judgment adopting in part the magistrate judge’s report and

recommendation and dismissing her complaint alleging employment

discrimination,    hostile   work   environment    and    retaliation    for

having   engaged   in   protected   conduct.      We   have   reviewed   the

record and the district court’s order and affirm for the reasons

cited by the district court.         See Isaac v. CNX Gas Co., No.

1:07-cv-00722 (S.D. W. Va. Sept. 9, 2008).               We grant Isaac’s

motion to amend the caption.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                    2